Title: To James Madison from James Blake, 9 February 1809
From: Blake, James
To: Madison, James



Sir,
Washington City, Feby. 9th: 1809.

I again take the liberty of enclosing to you other testimonials in my favour, in addition to those I have already had the honour of sending you.
The Certificates and Letters (including one from myself) which I forwarded to Mr. Jefferson some days ago; I presume, at  the expiration of his term, will be transfered to you, and to which I beg leave also to draw your attention.
Should you deem me worthy of your Patronage, I should consider myself happy, and venture to say my friends will never have cause to blush for misplaced confidence.  With every Sentiment of Respect & Esteem I am Your Hble. Servt.

James H: Blake.

